DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630), Yonezawa et al. (2008/0262146), Koyanagi (2015/0080507), Kodama et al. (EP 2,128,200), Kim et al. (2012/0329983), and Sato et al. (2012/0329920).
Regarding claims 1, 11, 15, 16 and 18:  Luo et al. teach a composition comprising 49% of a polyarylene sulfide having a chlorine content of less than about 400 ppm 
Luo et al. fail to teach para-phenylene-diisocyanate.
However, Yonezawa et al. teach adding 0.01 to 30 parts by weight of para-phenylene diisocyanate as a hydrolysis resistant additive for composition comprising polyarylene sulfide [0039, 0040, 0042].  Sato et al. teach adding 0.01 to 8 parts by weight of para-phenylene diisocyanate as a hydrolysis resistant additive for composition comprising polyarylene sulfide [0024, 0040, 0175, 0176].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 8 parts by weight of para-phenylene diisocyanate as taught by Yonezawa et al. and Sato et al. to the composition of Luo et al.  to improve the hydrolysis resistance of the composition. 
Luo et al. fail to teach calcium carbonate.
However, Koyanagi teaches that calcium carbonate can be used interchangeably with mica [0033] in an analogous composition.  Kodama et al. teach that the ratio of glass fibers to calcium carbonate in PPS resin compositions is optimized for chemical resistance, mechanical strength, workability, and melt flowability [0030-0031].  Kodama et al. teach examples with 45 wt% glass fibers and 25 wt% calcium carbonate [Examples; Table 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use calcium carbonate as taught by Koyanagi in 
Luo et al. fail to teach the claimed melt polymerization method repeating unit ratio.
However, Kim et al. teach that the claimed weight ratio [0008] produces a polyarylene sulfide wherein the molecular weight of the polymer chains included in the polyarylene sulfide may be uniformalized, and the content of polymer chains having too large or too small molecular weights may be decreased. Namely, the molecular weight distribution of the polymer chains included in the polyarylene sulfide may become symmetric.  For this reason, as polyarylene sulfide has proper flowability and may exhibit excellent processability even at low temperature, and the content of polymer chains having too low molecular weight is decreased, overly increase in the flowability of polyarylene sulfide or flash or burr generation during molding may be reduced.  Furthermore, due to the existence of the arylene disulfide repeat unit, the melting point of the polyarylene sulfide may be lowered, and thus, the processability of the polyarylene sulfide may become more excellent. In addition, since processing temperature may be lowered during molding due to the decreased melting point of the polyarylene sulfide, outgassing may be reduced to further improve properties of the polyarylene sulfide. Thus, the polyarylene sulfide may exhibit excellent properties and processability, and simultaneously minimize flash or burr generation, and thus, it may be satisfactorily molded into products requiring molding accuracy [0016-0018].  Kim et 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed weight ratio as taught by Kim et al. in the polyarylene sulfide of Luo et al. to provide a polyarylene sulfide with excellent properties and processability.  It also would have been obvious to use the melt polymerization method of Kim et al. in the preparation of the polyarylene sulfide of Luo et al. to avoid salt by-products and the use of organic solvents.
	Regarding claim 3:  Luo et al. teach 3-mercaptopropyltrimethoxysilane [0124; Table 1].
	Regarding claim 6:  Luo et al. teach a pigment [0085].
	Regarding claim 8:  Luo et al. teach an average diameter of about 5 to about 15 microns, and a length of from about 0.5 to 5.0 mm [0066-0067].
	Regarding claim 9:  Glass fibers are selected from the options of claim 6.
	Regarding claim 10:  Luo et al. teach a pigment [0085].
Luo et al. fail to teach the amount of pigment.
However, Koyanagi teaches using 0.01 to 1000 parts of a colorant [0035-0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.01 to 1000 parts by weight of pigment as taught by Koyanagi in the composition of Luo et al., and to optimize the amount added, for the desired color of the composition.  
	Regarding claim 12:  Luo et al. teach a tensile strength of 125 MPa as measured by ASTM D 638 [0019; Examples].

	Regarding claim 14:  Luo et al. teach an article that is a part of an automotive engineering thermoplastic assembly [0089].  
	Regarding claims 17 and 19:  25 wt% calcium carbonate is very close to the claimed amount of 24 wt%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630), Yonezawa et al. (2008/0262146), Koyanagi (2015/0080507), Kodama et al. (EP 2,128,200), Kim et al. (2012/0329983), and Sato et al. (2012/0329920) as applied to claim 1 above further in view of Ninokura (JP 2004-091504).
Luo et al. fail to teach a polycarbodiimide.
However, Ninokura teaches that adding a polycarbodiimide to a polyarylene sulfide resin composition provides excellent moisture resistance, chemical resistance, and improved reliability in long-term use [0006-0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add polycarbodiimide as taught by Ninokura to the composition of Luo et al. to provide excellent moisture resistance, chemical resistance, and improved reliability in long-term use

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630), Yonezawa et al. (2008/0262146), Koyanagi (2015/0080507), Kodama .
Luo et al. teach that their glass fibers are treated with a sizing agent [0069].
Luo et al. fail to specify a surface treatment agent.
However, Audenaert et al. teaches a urethane/amino silane sizing agent for glass fibers that provides good mechanical and thermal properties (pages 1 and 3).  Audenaert et al. teach that the sized glass fibers are suitable for polyarylene sulfide compositions (page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the urethane/amino silane sizing agent as taught by Audenaert et al. as the sizing agent in Luo et al. to provide good mechanical and thermal properties.


Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Luo fails to teach a melt polymerization method.  This has been remedied by the addition of Kim et al.  The instant specification teaches that Kim et al. is known prior art for teaching the advantages of melt polymerization over solution polymerization (page 2, lines 2-7).
The Applicant has alleged that instant Table 4 demonstrates that melt polymerization showed lower moisture absorption rate than solution polymerization.  This is not persuasive for the following reasons:

2)  There are other differences between the comparative examples cited than just the polymerization method.
3)  Table 4 demonstrates that the increase in chlorine content causes an increase in moisture absorption rate, irrespective of the polymerization method.  The chlorine content is the important variable, not the polymerization method.  
The Applicant has alleged the unexpected result of superior results of initial tensile strength and LLC test.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The data provided does not prove the criticality of the claimed amount of glass fibers and calcium carbonate.  There are no comparative examples where the amount of the fillers is outside of the claimed ranges.
3)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Luo et al. (2013/0072630).  Yonezawa et al. teach adding 0.01 to 30 parts by weight of para-phenylene diisocyanate as a hydrolysis resistant additive for composition comprising polyarylene sulfide [0039, 0040, 0042].  Sato et al. teach adding 0.01 to 8 parts by weight of para-phenylene diisocyanate as a hydrolysis resistant additive for composition comprising polyarylene sulfide [0024, 0040, 0175, 0176].  The skilled artisan would expect improved hydrolysis resistance due to the addition of para-phenylene diisocyanate.  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763